                                          Case 5:19-cv-08135-EJD Document 19 Filed 08/03/20 Page 1 of 5




                                   1
                                   2
                                   3
                                   4
                                   5                                 UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7                                        SAN JOSE DIVISION

                                   8
                                         IN RE:
                                   9                                                      Case No. 5:19-cv-08135-EJD
                                         ROBERT BROWER, SR.,
                                  10                                                      ORDER DENYING APPELLANTS’
                                                       Debtor.                            MOTION TO CERTIFY ORDER FOR
                                  11                                                      INTERLOCUTORY APPEAL UNDER
                                         ROBERT BROWER, SR. et al.,                       28 U.S.C. § 1292(b)
                                  12
Northern District of California




                                                       Appellants,                        Re: Dkt. No. 17
 United States District Court




                                  13
                                                  v.
                                  14
                                         MUFG UNION BANK, N.A.,
                                  15
                                                       Appellee.
                                  16
                                  17          On June 15, 2020, this Court affirmed the United States Bankruptcy Court’s order granting

                                  18   in part and denying in part Appellee MUFG Union Bank, N.A.’s motion for summary judgment.

                                  19   See Order Affirming United States Bankruptcy Court’s Order (“June 2020 Order”), Dkt. 16.

                                  20   Appellants Robert Brower Sr. (“Brower”), Coastal Cypress Corporation, a California corporation,

                                  21   Coastal Cypress Corporation, a Delaware corporation, Wilfred “Butch” Lindley, Patricia Brower

                                  22   (“Patty”), the Patricia Brower Trust (“the Patty Trust”), American Commercial Properties, Inc.

                                  23   (“ACP”), Richard Babcock, and Anthony Nobles now move for an order for interlocutory appeal

                                  24   under 28 U.S.C. § 1292(b) to appeal the Court’s June 2020 order. Having considered the Parties’

                                  25   papers, the Court DENIES Appellants’ motion.

                                  26

                                  27
                                       Case No.: 5:19-cv-08135-EJD
                                  28   ORDER DENYING APPELLANTS’ MOTION TO CERTIFY ORDER FOR
                                       INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)
                                                                         1
                                           Case 5:19-cv-08135-EJD Document 19 Filed 08/03/20 Page 2 of 5




                                   1       I.      BACKGROUND

                                   2            In 1980, Brower and Patty married and entered into a pre-nuptial agreement, which states

                                   3   that property acquired during the marriage is the separate property of the acquirer.1

                                   4            In 1982, Brower formed Coastal Cypress Corporation (“Coastal”) as a California

                                   5   corporation. Coastal issued 105,000 shares of stock in 1982—80,000 shares to Brower and 25,000

                                   6   to Patty. In 1984, Patty received an additional 125,000 shares of Coastal stock, which were

                                   7   subsequently placed in the Patty Trust (which was created in 2015).

                                   8            Until 2015, Coastal owned the real property at 8890 and 8940 Carmel Valley Road in

                                   9   Carmel, California. This property was a wine estate; it consisted of roughly 16-acres that included

                                  10   a wine tasting room, wine production facility, barrel aging room, offices, outdoor event venues,

                                  11   and vineyards. The Wine Estate Property was the former site of the Chateau Julien Wine Estate,

                                  12   which Brower oversaw for decades as President of Chateau Julien, Inc. (“CJ”), Great American
Northern District of California
 United States District Court




                                  13   Wineries, Inc., and Coastal.

                                  14            In 1983, Brower formed ACP using money that he saved prior to his marriage with Patty.

                                  15   According to the property agreement with Patty, ACP was the sole and separate property of

                                  16   Brower. On November 8, 2000, however, Brower gifted all of the ACP stock to Patty as an

                                  17   anniversary gift. This was memorialized by: (i) a transfer of stock certificate, (ii) a notation in the

                                  18   ACP stock register, and (iii) a personal note and card from Brower to Patty. Patty later transferred

                                  19   ownership of the ACP shares into the Patty Trust.

                                  20            In 1987, Coastal issued 335,000 shares to Chualar Canyon Ranch Supply, a company

                                  21   owned by Wilfred “Butch” Lindley. Lindley provided goods and services in exchange for the

                                  22   shares. In 2011, Coastal further issued 50,000 shares to Richard Babcock and 200,000 shares to

                                  23   Anthony Nobles, who paid a combined $250,000 for the shares.

                                  24            In 2017, two years after Brower filed for bankruptcy, Coastal executed a merger (“Coastal

                                  25   Merger”) and transformed from a California corporation to a Delaware corporation. Defendants

                                  26
                                       1
                                  27    The facts are taken from the Court’s June 2020 Order.
                                       Case No.: 5:19-cv-08135-EJD
                                  28   ORDER DENYING APPELLANTS’ MOTION TO CERTIFY ORDER FOR
                                       INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)
                                                                                       2
                                          Case 5:19-cv-08135-EJD Document 19 Filed 08/03/20 Page 3 of 5




                                   1   exchanged their shares in the California corporation for new shares in the Delaware corporation.

                                   2   Appellants contend that Coastal’s stock ownership is as follows: (1) Brower (as his sole and

                                   3   separate property) owns 230,000 shares (approximately 24%); (2) the Patty Trust owns 125,000

                                   4   shares (approximately 13%); (3) Mr. Lindley owns 355,000 shares (approximately 37%); (4) Mr.

                                   5   Nobles owns 200,000 shares (approximately 21%); and (5) Mr. Babcock owns 50,000 shares

                                   6   (approximately 5%). However, the Bankruptcy Court determined that some of these stock

                                   7   transfers lacked consideration and, as a result, at least 57% of Coastal is the property of Brower’s

                                   8   bankruptcy estate. The Bankruptcy Court held (and this Court affirmed) that:

                                   9      •     Appellant Lindley did not provide consideration to or for the benefit of Coastal in

                                  10            exchange for his purported 335,000 shares, rendering them void.

                                  11      •     100% of Appellant ACP's shares are the property of Appellant Brower’s bankruptcy estate

                                  12            because the purported transfer of these shares to Appellant Patty was not sufficient to
Northern District of California
 United States District Court




                                  13            transmute the shares into Patty’s sole and separate property.

                                  14      •     As a result of these rulings, Appellant Brower owned at least 57% of Coastal’s shares at

                                  15            the time of the post-bankruptcy-filing merger of Coastal (California) into Coastal

                                  16            (Delaware). Because no Bankruptcy Court approval was sought or granted, the merger

                                  17            was set aside as a violation of Bankruptcy Code § 549.

                                  18            On July 15, 2020, Appellants filed a motion to certify the Court’s July 2020 Order for

                                  19   interlocutory appeal. Motion to Certify Interlocutory Appeal and Stay of Bankruptcy Trial

                                  20   (“Mot.”), Dkt. 17. Appellee filed an opposition to this motion on July 29, 2020. MUFG Union

                                  21   Bank, N.A.’s Opposition to Defendant’s Motion to Certify (“Opp.”), Dkt. 18.

                                  22      II.      DISCUSSION

                                  23            In general, a party may appeal a district court’s ruling only after the entry of final

                                  24   judgment. In re Cement Antitrust Litig. (MDL No. 296), 673 F.2d 1020, 1022–23 (9th Cir. 1981).

                                  25   A district court may, in “extraordinary cases,” certify a non-appealable order for interlocutory

                                  26   appeal if the order involves (1) a controlling question of law, (2) as to which there is substantial

                                  27
                                       Case No.: 5:19-cv-08135-EJD
                                  28   ORDER DENYING APPELLANTS’ MOTION TO CERTIFY ORDER FOR
                                       INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)
                                                                         3
                                          Case 5:19-cv-08135-EJD Document 19 Filed 08/03/20 Page 4 of 5




                                   1   ground for difference of opinion, and (3) an immediate appeal from the order may materially

                                   2   advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b); see also Couch v.

                                   3   Telescope, Inc., 611 F.3d 629, 633 (9th Cir. 2010). Certification is inappropriate unless all three

                                   4   factors are met. Couch, 611 F.3d at 633. Notably, certification is rare. See Camacho v. P.R.

                                   5   Ports Auth., 369 F.3d 570, 573 (1st Cir. 2004). Indeed, “section 1292(b) is a departure from the

                                   6   normal rule that only final judgments are appealable, and therefore must be construed narrowly.”

                                   7   James v. Price Stern Sloan, Inc., 283 F.3d 1064, 1067 n.6 (9th Cir. 2002) (citation omitted).

                                   8          Appellants contend that there are two issues which merit an interlocutory appeal:

                                   9      1. Whether the California statute of limitations should be applied to bar Appellee’s claims.

                                  10      2. Whether certain Appellants satisfied the consideration requirements of the California

                                  11          Corporations Code.

                                  12          The Court disagrees. Appellants do not establish that there are substantial grounds for a
Northern District of California
 United States District Court




                                  13   difference of opinion as to these two questions. A “substantial difference of opinion” is usually

                                  14   evidenced by a showing that “the circuits are in dispute on the question and the court of appeals of

                                  15   the circuit has not spoken on the point.” Couch, 611 F.3d at 633. Moreover, in determining

                                  16   whether “‘substantial ground for difference of opinion’ exists under § 1292(b), there must be a

                                  17   genuine doubt as to the correct legal standard used in the order for the order to be granted

                                  18   certification under § 1292(b). Knapp v. Hickman, 2008 WL 905359, at *1 (E.D. Cal. Apr. 2,

                                  19   2008). And, the fact that “settled law might be applied differently does not establish a substantial

                                  20   ground for difference of opinion” about a pure legal question. Carillo v. Schneider Logistics

                                  21   Trans-Loading & Distrib., Inc., 2014 WL 1155403, at *3 (C.D. Cal. Mar. 21, 2014).

                                  22          In their motion, Appellants contend that certification for interlocutory appeal is appropriate

                                  23   because there are “substantial grounds for difference of opinion” as to the application of the

                                  24   relevant statute of limitations and as to California law concerning adequate consideration for

                                  25   issuance of corporate shares. Yet, Appellants provide no case law showing that the standards

                                  26   governing the resolution of these questions are unclear. Rather, Appellants seem to argue that this

                                  27
                                       Case No.: 5:19-cv-08135-EJD
                                  28   ORDER DENYING APPELLANTS’ MOTION TO CERTIFY ORDER FOR
                                       INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)
                                                                         4
                                          Case 5:19-cv-08135-EJD Document 19 Filed 08/03/20 Page 5 of 5




                                   1   Court (and the Bankruptcy Court) misapplied the settled law. See Mot. at 11–12. That is

                                   2   insufficient to show that a “substantial grounds for difference of opinion” exists. See Knapp, 2008

                                   3   WL 905359, at *1. Accordingly, because Appellants have not shown that there is dispute as to the

                                   4   proper standard governing the issues sought to be certified, the Court DENIES Appellants’

                                   5   motion to certify the Court’s July 2020 Order for interlocutory appeal.

                                   6      III.      CONCLUSION

                                   7             For the foregoing reasons, Appellants’ motion to certify the Court’s July 2020 Order for

                                   8   interlocutory appeal is DENIED.

                                   9             IT IS SO ORDERED.

                                  10   Dated: August 3, 2020

                                  11                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                       Case No.: 5:19-cv-08135-EJD
                                  28   ORDER DENYING APPELLANTS’ MOTION TO CERTIFY ORDER FOR
                                       INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)
                                                                         5
